Citation Nr: 0602819	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-19 482	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic schizophrenia, 
undifferentiated type (claimed as a mental condition).


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel






INTRODUCTION

The appellant was on active duty from January 1987 to June 
1987.

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania (Philadelphia RO).  The case was 
later transferred to the Newark, New Jersey RO.  

In May 2005, the appellant and his sister testified at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the Newark, New Jersey RO (Travel Board hearing); a copy 
of the transcript is associated with the record.  

The appeal is REMANDED to the Newark RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Here, it is unclear from the 
record whether the appellant was explicitly asked in the VCAA 
letter whether to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  
Moreover, the Board notes that the duty to assist includes 
attempting to obtain service medical and personnel records, 
Social Security Administration (SSA), and a medical 
examination if necessary.  The Board reminds the appellant 
that the duty to assist is not a one-way street, and that he 
has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2005); see 
also Wood v. Derwinski, 1 Vet. App. 190 (1991).

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2005 

On remand, VA should request from the appellant the names of 
any private medical facility that he has been treated at 
since discharge in June 1987.  During the May 2005 Board 
hearing, the appellant claimed that he received treatment for 
his mental condition at Trinitas Hospital.  It should be 
noted that on the appellant's VA Form 21-526, he also claimed 
that he was treated at Elizabeth General Medical Center for a 
mental condition in 1995.  The record contains medical 
records from Elizabeth General Medical Center for treatment 
in January 1996.  On remand, VA should request treatment 
records from Trinitas Hospital and, prior to 1996, records 
from Elizabeth General Medical Center.

The Board observes that there is no DD Form 214 in the 
record.  In this regard, VA should verify the appellant's 
military service.  Specifically, VA should request the 
appellant's personnel records from the National Personnel 
Records Center (NPRC).  If the NPRC cannot locate the 
appellant's personnel records, to include his DD Form 214, VA 
should then attempt to obtain a copy of the appellant's 
personnel records from the service department (Army).

During the May 2005 Board hearing, the appellant stated that 
he received Social Security benefits.  The VA should make an 
attempt to secure a copy of the appellant's SSA records.  As 
these records may concern the appellant's schizophrenia, they 
may be relevant in evaluating the claim and VA should obtain 
a copy.  "As part of the Secretary's obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the SSA, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

The Board also notes that service medical records show 
treatment for hyperventilation in January 1987, and post-
service medical records of treatment for schizophrenia in 
January 1996.

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005) and 
C.F.R. § 3.159 (2005); as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must inform the 
claimant(1) about the information and 
evidence not of record that is necessary 
to substantiate his claim for service 
connection on a direct basis under 
38 C.F.R. § 3.303, and a  presumptive 
basis under 38 C.F.R. § 3.307; (2) inform 
him of any information and evidence not 
of record (a) that is necessary to 
substantiate the claim, (b) that VA has 
or will seek to provide; and (3) request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to his service-connection claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

2.  The VA should contact the appellant 
and ask that he identify all sources of 
private medical treatment for any mental 
disorders since June 1987, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Specifically, VA should 
request the appellant's private medical 
records from Trinitas Hospital, as well 
as any missing medical records from the 
Elizabeth General Medical Center prior to 
1996.  Additionally, VA should request 
that the appellant provide information as 
to the dates of any treatment for mental 
disorders at any VA Medical Center (VAMC) 
since June 1987.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested, to include requesting that any 
private medical facility or VA medical 
facility look in their archives for the 
appellant's treatment records.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, VA should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2005).  

3.  The VA should request the appellant's 
service medical and personnel records 
from the National Personnel Records 
Center (NPRC), specifically VA should 
request a copy of the appellant's DD Form 
214 and any administrative actions.  If 
the NPRC cannot locate the appellant's DD 
Form 214, VA should then attempt to 
obtain the appellant's personnel records 
from the U.S. Department of the Army.  
Also, VA should request the appellant's 
entire medical file, to include the exit 
examination from the military and records 
from any medical board the appellant 
participated in prior to discharge.  If 
the records are unavailable, please so 
indicate.

4.  The VA should request the appellant's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate. 

5.  After completion of 1 through 4 
above, if the appellant is found to have 
satisfactory service at discharge, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination, by 
an appropriate specialist, in order to 
determine the nature, extent, and 
etiology of any disorder found.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  The examiner 
should determine whether the veteran has 
any mental disorder, to include 
schizophrenia, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  All special studies 
or tests deemed necessary by the examiner 
are to be accomplished.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should
provide explicit responses to the 
following questions:

(a)  Does the veteran have any mental 
disorder(s)?

(b)	If any such disorder is found, the 
examiner
should determine the etiology and the 
nature and extent of such disorder.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder: (1) began during; or (2) 
was aggravated (worsened), as the result 
of some incident of active service.  If 
it is not possible to separate the 
effects of one disorder from another, the 
examiner should so indicate.

6.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claim for chronic 
schizophrenia to include on a direct or 
presumptive basis.  If any determination 
remains unfavorable to the appellant, he 
and his representative, if any, should be 
provided with a supplemental statement of 
the case, which fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the appellant's claim.  No 
action by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


